Title: Enclosure I: Extract of Madison’s Notes on Debates in the Federal Convention, 17 April 1796
From: Jefferson, Thomas
To: 


                    EnclosuresIExtract of Madison’s Notes on Debates in the Federal Convention
                    
                    Extract verbatim from last page but one, and the last page.
                    ‘Mr. King suggested that the journals of the Convention should be either destroyed, or deposited in the custody of the President. He thought, if suffered to be made public, a bad use would be made of them by those who would wish to prevent the adoption of the constitution.
                    Mr. Wilson preferred the 2d. expedient. He had at one time liked the first best: but as false suggestions may be propagated, it should not be made impossible to contradict them.
                    A question was then put on depositing the journals and other papers of the Convention in the hands of the President, on which
                    N.H. ay. M. ay. Ct. ay. N.J. ay. Pena. ay. Del. ay. Md. no. † Virga. ay. N.C. ay. S.C. ay Georgia ay.  †This negative of Maryland was occasioned by the language of the instructions to the Deputies of that state, which required them to report to the state the proceedings of the Convention.
                    The President having asked what the convention meant should be done with the Journals &c. whether copies were to be allowed to the members if applied for, it was resolved nem: con: “that he retain the Journal and other papers subject to the order of the Congress, if ever formed under the constitution.”
                    The members then proceeded to sign the instrument.’ &c.
                